Justice PLEICONES.
I respectfully dissent. As noted by the majority, our review of family court rulings is de novo. In my view, the evidence in the record fails to support the imposition of such a restrictive order on Appellant. All of the evidence in the record is that Appellant’s child and Doe enjoy a close relationship and that he poses no danger to her. As the family court recognized and all parties agreed, Appellant allowed her daughter to be alone with Doe on only one occasion in seven years and only for a very brief period of time. The family court concluded that this behavior supported an inference that while Appellant recognized great danger to her child she nonetheless exhibited a lack of concern for the child’s safety. The majority further infers that Appellant cannot be trusted to supervise her child’s interaction with Doe given this history.
*181To the contrary, in my view, this history provides a strong basis for concluding that Appellant can be trusted to safeguard her child and has a consistent track record of having done so. Moreover, I disagree with the majority that Appellant has demonstrated a “pattern of deception and pursuit of her own interests over those of’ her daughter. The record indicates that Doe has fully accepted responsibility for his actions and unstintingly pursued rehabilitation. All of the expert testimony in the record is that he has been highly successful in doing so. I would not deem Appellant guilty of deception when she sought to avoid disclosing information that was available in the public record and which she had no affirmative obligation to disclose.
To hold now, when the child is a young adult, that Appellant must prevent any contact, including supervised contact, between Doe and her daughter, appears to me unwarranted. I would thus modify the family court’s order insofar as it prohibits even supervised contact between Doe and the child. I therefore respectfully dissent.